509 Pa. 620 (1986)
506 A.2d 895
COMMONWEALTH of Pennsylvania, Appellee,
v.
George BRITTON, Appellant.
Supreme Court of Pennsylvania.
Argued October 25, 1985.
Decided March 31, 1986.
John W. Packel, Chief/Appeals Div., Asst. Public Defender, Jules Epstein, Philadelphia, for appellant.
Robert B. Lawler, Chief/Appeals Div., Eric B. Henson, Jane Cutler Greenspan, Asst. Dist. Attys., for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, HUTCHINSON, ZAPPALA and PAPADAKOS, JJ.


*621 ORDER
PER CURIAM.
Appeal dismissed as having been improvidently granted.
ZAPPALA, J., files a dissenting statement.
ZAPPALA, Justice, dissenting.
Not only would I reach the merits of this appeal, but I would reverse the Appellant's conviction and grant him a new trial. It is clear from the record that the trial judge exceeded his proper duty by his extensive interrogation of the Appellant. Commonwealth v. Myma, 278 Pa. 505, 123 A. 486 (1924). See Commonwealth v. Britton, 334 Pa.Super. 203, 222, 482 A.2d 1294, 1304 (1984) (dissenting opinion of Spaeth, P.J.).